DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/15/2020.  Claims 1 and 9 have been amended by the Applicant.  No claims have been added.   Claims 1, 4-9, and 12-16 have been examined.   This action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2020 has been entered.
 
Response to Amendment

Applicant’s arguments, see Remarks, filed 6/15/2020, with respect to the rejection(s) of claims under Bae (2017/0076094) in view of Hung et al (2010/0318983) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirsave et al. (2007/0033586).
On pages 7-9 of the Applicant’s arguments, the Applicant states that Bae nor Hung disclose the newly added limitation of, “pretest includes checking whether each input file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files”.  
             (a).  The Applicant’s argument is moot, because new art, Hirsave (2007/0033586) has been applied to meet the newly added limitation, “checking whether each input file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files”.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the examiner at (571) 272-3791 to schedule an interview.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1, and 4-8, are interpreted under 35 U.S.C. 112 (f) as reciting means-plus function limitations.  
       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a file type classification unit”, “an integrity verification unit”, and “update file generation unit “in claim 1; “a pretest performance unit”;  in claims 4-5; “integrity verification unit” in claim 6; “update file generation unit”;  “communication unit” in claim 7; and “integrity verification unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention.

Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2017/0076094) in view of Hirsave et al. (2007/0033586) and further in view of Hung et al. (2010/0318983).

As per claim 1, Bae discloses an apparatus for verifying an update of a control system comprising a plurality of units which are executed by a processor, the plurality of units, comprising:
a pretest performance unit for performing a pretest for a plurality of input update files that input in order to update a program corresponding to a control device of the control system (Bae: (para. 0026-0027, 0044, the Examiner asserts that the pretest is the determining if malware is present in the patch file, and reference information, both of which the Examiner asserts are input update files). 
a file type classification unit for classifying the plurality of update files (Bae: 0044, patch file may be classified) excluding files based on the pretest results from the plurality of input update files (Bae: para. 0034-0035, classifying the plurality of update files, patch file and reference information includes excluding files based on the pretest results, the Examiner asserts that if the input update files contain malware they will not be classified), into any one file type of a firmware file, a patch file, and another type of file (Bae: para. 0044, 0053, an application program/program can be updated into a patch file by determining if the patch file is a normal patch file, the reference information (i.e. another type of file) is updated and thus the application program will be updated); 
an integrity verification unit for verifying integrity of the plurality of update files so as to correspond to file types of the plurality of update files (Bae: para. 0024-0025, 0027, verifying the integrity of the patch file so as to correspond to the file type of the normal patch file, the integrity is verified by determining if malware is present in the patch file, also by determining the risk level the Examiner asserts);
and wherein the pretest performance unit performs the pretest that includes checking whether each input update file violates an application policy (Bae: para. 0027, 0053, performing a pretest, the pretest includes checking whether each input update file (i.e. patch) violates an application policy by determining if the patch file deviates from the operation of an existing program).
Bae does not explicitly disclose whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files.
Hirsave discloses whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files (Hirsave: para. 0029, 0045, 0048, 0054,  input update file (i.e. patch file) violates an application policy and excludes all files that violate the application policy, because the signature of the patch file is validated to policies and if the signature is not approved the files violate the application policy, and are excluded from the plurality of patch files).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include whether each input update file violates an application policy unrelated to whether the update file contains malware and excludes all files that violate the application policy from the plurality of input update files of Hirsave with Bae both are analogous in the art of patch files, the motivation is that it would be advantageous for organizations with many users, to indicate to their users the avoidance of installing software patches until the patch (Hirsave: para. 0019).
Bae and Hirsave does not explicitly disclose an update file generation unit for generating a final update file from the plurality of update files, the integrity of which has been verified. 
Hung discloses an update file generation unit for generating a final update file from the plurality of update files, the integrity of which has been verified (Hung: See Fig. 1, para. 0010-0011, 0015-0017, generating a final update file/patch file #100, data areas, the patch file integrity is verified before writing into the final update file/#100).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an update file generation unit for generating a final update file from the plurality of update files, the integrity of which has been verified of Hung with Bae-Hirsave combination are analogous in the art of patch files, the motivation is that this is an efficient security measure that insures that patch files integrity is checked before storing the patch files so that the patch files can be installed on a device (Hung: para. 0004, 0015).
As per claim 7, Bae, Hirsave, and Hung disclose the apparatus of claim 1. Bae further discloses  comprising: a communication unit for sending a result of classifying the plurality of update files to an update management apparatus and receiving information about whether the result of classifying the plurality of update files is approved or the file type of the update file, set by the update management apparatus, from the update management apparatus(Bae: para. 0044, 0052-0053, receiving information about whether the result of classifying the update files is approved, the result is the result report, and the update file is approved by the administrator). 	As per claim 9, rejected under similar scope as claim 1 respectively.
As per claim 15, rejected under similar scope as claim 7.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2017/0076094) in view of Hirsave et al. (2007/0033586) and in view of Hung et al (2010/0318983), and further in view of Chang (2005/0188366).
            As per claim 4, Bae, Hirsave, and Hung disclose the apparatus of claim 1.
            Bae, Hirsave, and Hung do not explicitly disclose wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) when the update file is the firmware file. 
Chang discloses wherein the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) when the update file is the firmware file (Chang: para. 0023, verifies the integrity based on a memory/RDS when the update file is the firmware file). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the integrity verification unit verifies the integrity based on a Reference Data Set (RDS) when the update file is the firmware file of Chang with the combination of Bae-Hirsave-Hung all are analogous in the art of verifying the integrity of files, the motivation is that a firmware upgrade is more flexible and cost efficient than a hardware upgrade, and thus the firmware upgrade process can be improved (Chang: para. 0002-0003).  

As per claim 8, Bae, Hirsave, Hung, and Chang disclose the apparatus of claim 4.
Chang further discloses wherein the integrity verification unit verifies the integrity using the RDS, received from an update management apparatus in response to a request sent thereto (Chang: para. 0023, verifying the integrity using the RDS/memory).

	As per claim 12, rejected under similar scope as claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2017/0076094) in view of Hirsave et al. (2007/0033586) and in view of Hung et al (2010/0318983), and further in view of Dong et al (2015/0205979).            As per claim 5, Bae, Hirsave, and Hung disclose the apparatus of claim 1.
Bae, Hirsave, and Hung does not explicitly disclose wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file. 
Dong discloses wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file (Dong: para. 0037-0040, verify the integrity/checksum based on a virus detection tool when the update file is other type of file). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the integrity verification unit verifies the integrity based on a virus check tool when the update file is any one of the patch file and the other type of file of Dong with the combination of Bae-Hirsave-Hung all are analogous in the art of verifying the integrity of files, the motivation is that using an virus check tool on a file can be used to determine whether a file is infected with a virus (Dong: para. 0037).  Thus, using a virus check took to verify integrity of a file is an efficient method.

As per claim 13, rejected under similar scope as claim 5. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2017/0076094) in view of Hirsave et al. (2007/0033586) in view of Hung et al (2010/0318983), and further in view Smegner (2006/0075401).
            As per claim 6, Bae, Hirsave, and Hung disclose the apparatus of claim 1.
            Bae, Hirsave, and Hung does not explicitly disclose wherein the update file generation unit generates the final update file so as to be stored on a CD and provides the CD to a user. 
Smegner discloses wherein the update file generation unit generates the final update file so as to be stored on a CD and provides the CD to a user (Smegner: para. 0018-0020, generates the final update file/patch stored on a CD). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the update file generation unit generates the final update file so as to be stored on a CD and provides the CD to a user of Smegner with the combination of Bae-Hirsave-Hung all are analogous in the art of patch files, the motivation is that this is an efficient method that allows one to store the final update file on a CD and use the CD to install the update file on a device (Smegner: para. 0018-0020).
           As per claim 14, rejected under similar scope as claim 6.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (2017/0076094) in view of Hirsave et al (2007/0033586) in view of Hung et al (2010/0318983), and in view of Chang (2005/0188366) and further in view of Landfield (2007/0250595).

As per claim 16, Bae, Hirsave, Hung, and Chang disclose the method of claim 12.   
Bae, Hirsave, Hung, and Chang does not explicitly disclose further discloses wherein verifying the integrity comprises: requesting the RDS from an update management apparatus; receiving the RDS from the update management apparatus; and verifying the integrity using the received RDS. 
Landfield discloses wherein verifying the integrity comprises: requesting the RDS from an update management apparatus (Landfield: para. 0009, 0053, requesting the repository/RDS from the server); receiving the RDS from the update management apparatus (Landfield: the server sends the RDS/repository, para. 0009, 0053, 0057); and verifying the integrity using the received RDS (Landfield: para. 0053, 0057, integrity/checksum).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein verifying the integrity comprises: requesting the RDS from an update management apparatus; receiving the RDS from the update management apparatus; and verifying the integrity using the received RDS of Landfield with the combination of Bae-Hirsave-Hung-Chang all are analogous in the art of updating files, the motivation is that this is an efficient measure that implements remediation to protect a computer network from vulnerabilities (Landfield: para. 0004).

Pertinent Prior Art

The 892 cites several pertinent references listed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


1/12/2021
/J.E.J/Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439